DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Sep. 13, 2022 has been entered. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
The amendment to the claims filed Sep. 13, 2022 is sufficient for the Examiner to withdraw the objection to claim 15.  However, there is a new claim objection to claim 19.
Claim 19 objected to because of the following informalities:  typographical error.  The numerical term Na2O should be a subscript, since it is a chemical formula (i.e. Na2O).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the second substrate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner interprets “the second substrate” should be “a second substrate”.
Claim 12 recites the limitation "the second substrate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  If Applicant fixes antecedent basis issue with “the second substrate” in claim 6, line 1, this should fix claim 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 2012/0236477) in view of Murata et al. (US 2015/0166405) and Kariya (US 2014/0013805).
Regarding claim 16, Weber (abstract) discloses a method of selectively strengthening glass.  Weber (Figs. 6A-6E and [0063]-[0068]) discloses cover glass 604 after a first strengthening treatment in a first heated potassium bath and forming a compressive stress surface layer 609 having a corresponding depth of compressive layer.  This strengthened cover glass corresponds to a glass substrate.  Weber discloses the bottom major surface (corresponding to a second surface) of the glass substrate is masked with shielding 606 to form a shielded portion 608, the shielded portion 608 corresponds to a second surface that is contacted with a mask over the entire second surface.  Weber discloses the top major surface (corresponding to a first surface) and edge extremities are unshielded.  Weber discloses after shielding the glass substrate, the glass substrate is treated in a second heated potassium bath for a second period of time.  While Weber fails to explicitly state the potassium bath is a molten alkali salt and the strengthening treatment includes immersing the strengthened glass substrate with shielding, Weber ([0033]) further discloses in the treating of substrates with selectively exposed surface portions in a chemical bath containing potassium (e.g. KNO3-) and submerging the cover glass in a heated potassium bath (for example a molten KNO3 – i.e. a molten alkali metal salt).  Therefore, based on the additional teachings regarding chemically strengthening by submerging a potassium bath by Weber, it would be obvious to a person having ordinary skill in the art, the second strengthening treatment of the glass substrate comprising immersing (i.e. submerging) the glass substrate.  
Weber ([0036]) further discloses the glass covers are typically rather thin and may be less than about 1 mm, and discloses the cover glass is for electronic devices (abstract) and ([0027]) the glass as a display glass.  Weber fails to disclose with enough specificity the glass substrate having an average thickness equal to or less than 0.05 mm, as claimed in claim 16.  However, Murata ([0001] and [0094]) discloses tempering glass for a cover glass, the thickness of the glass substrates is preferably 0.3 mm or less, and discloses as thickness of the glass substrate is smaller, the glass substrate can be reduced in weight.  Murata further discloses the glass substrates formed by an overflow down-draw method the glass substrates can be reduced in thickness easily.  Murata ([0004]) further discloses in the tempering a glass substrate is subjected to ion exchange in a potassium nitrate molten salt.  Further, Kariya ([0155], abstract, and Figures) discloses a method for producing a glass sheet by down-drawing and glass substrates for a display having a thickness ranging from 0.01 to 1.0 mm.  Both Weber and Murata disclose strengthening thin glasses for display devices in potassium nitrate.  Weber, Murata, and Kariya discloses glass substrate thickness for display devices and Murata and Kariya disclose glass substrates formed by down-drawing.  Therefore, based on the additional teachings by Murata and Kariya, it would be obvious to a person having ordinary skill in the art, thin glasses for display devices, such as glasses having an average thickness ranging from 0.01 mm to 0.3 mm, used in the strengthening method of Weber.  
Weber further discloses following the second strengthening treatment (i.e. after the immersing) the glass substrate comprises unshielded portions 610A of the cover glass, which includes the first surface, as having an enhanced depth of compressive layer DOL1 and enhanced strengthening that is deeper than the other chemically strengthened surface region 608A having a depth of compressive stress layer DOL2 and the enhanced compressive stress is greater than the compressive stress of the other chemically strengthened surface region 608A.  This provides for the glass substrate after the immersing comprises a compressive stress layer extending from the first surface of the glass substrate comprising a first depth of layer DOL1 that is greater than a compressive stress layer at the second surface.
Weber (Fig. 1B and [0033]) further discloses the cover glass 104 selectively chemically treated for further strengthening by selective exposure, which is discussed above.  Weber ([0026]) further discloses the cover glass 104 may be coupled to the housing 102, for example, using an adhesive 105.  Therefore, based on the additional teachings of Weber where the cover glass may be coupled to the housing by an adhesive, it would be obvious to a person having ordinary skill in the art, a second substrate, such as a housing, bonded to one of the first surface of the glass substrate or the second surface of the glass substrate, as claimed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 16 have been considered but are moot due to new grounds of rejection necessitated by the amendment filed Sept. 13, 2022.  
Allowable Subject Matter
Claims 1-5, 7-11, 13-15, and 17-18 is/are allowed.
Claim 19 is objected to for minor typographical error and will be allowed when resolved.
Claims 6 and 12 depend from allowable claim 1.  However, claims 6 and 12 are rejected under 35 U.S.C. 112(b) (see rejection above).  Claims 6 and 12 will be considered for allowance, once the 35 U.S.C. 112(b) issues are resolved.  
The following is a statement of reasons for the indication of allowable subject matter are discussed below.
Regarding claims 1-14 and 19, the prior art fails to disclose or fairly suggest the claimed immersing of a glass substrate as claimed wherein the glass substrate after the immersing comprising a first depth of layer DOL1 extending inward from the first surface that is greater than a compressive stress layer at the second surface, wherein the compressive stress layer extending inward from the first surface of the glass substrate is greater than 25% of the average thickness of the glass substrate and wherein the compressive stress at the first surface of the chemically strengthened glass is at least 950 MPa and the compressive stress at the second surface of the chemically strengthened glass is at least 850 MPa.
Regarding claims 15 and 17-18, the prior art fails to disclose or fairly suggest the claimed immersing of a glass substrate contacted by a mask with the claimed compressive stress layers and controlling a radius of curvature of the glass substrate by installing the glass substrate in a jig that maintains a curved configuration of the glass substrate during exposure of the glass substrate to the bath of molten alkali metal salt, the curved configuration comprising a radius of curvature in a range from about 10 mm to about 40 mm.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/              Primary Examiner, Art Unit 1741